     Case 2:19-cv-01564-TLN-CKD Document 60 Filed 06/16/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    MARY A. NELSON ROGERS,                            No. 2:19-cv-01564-TLN-CKD

12                        Plaintiff,                    ORDER

13             v.
14    PAUL J. ENJALRAN et al.,
15                        Defendants.
16

17            Mary A. Nelson Rogers (“Plaintiff”), and individual proceeding pro se, brings this civil

18   complaint pursuant to: 26 U.S.C. § 7433; 12 U.S.C. §§ 3401–04; 15 U.S.C. §§ 1692d–f; 18

19   U.S.C. § 1702; 26 U.S.C. §§ 6103, 7431; 28 U.S.C. § 1346; and 31 U.S.C. § 1304. The matter

20   was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local

21   Rule 302.

22            On March 18, 2020, the magistrate judge filed findings and recommendations which were

23   served on all parties and which contained notice to all parties that any objections to the findings

24   and recommendations were to be filed within fourteen days. (ECF No. 43.) No objections were

25   filed.

26   ///

27   ///

28   ///
                                                        1
     Case 2:19-cv-01564-TLN-CKD Document 60 Filed 06/16/20 Page 2 of 3

 1          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

 2   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

 3   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

 4   1983); see also 28 U.S.C. § 636(b)(1).

 5          Having reviewed the file under the applicable legal standards, the Court finds the Findings

 6   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 7          On the same day the Findings and Recommendations were filed, Plaintiff filed a Motion

 8   to Amend. (ECF No. 44.) This motion does not address any of the deficiencies outlined in the

 9   Findings and Recommendations and indeed, while labeled a “Motion to Amend,” it appears to be

10   an additional opposition to the motions to dismiss addressed in the Findings and

11   Recommendations and by the present Order. As such, the Motion to Amend is DENIED.

12          Accordingly, IT IS ORDERED that:

13          1. The Proposed Findings and Recommendations filed March 18, 2020 (ECF No. 43), are

14   ADOPTED in full.

15          2. Defendants’ motions to dismiss (ECF Nos. 25, 28, 29, 30) are GRANTED.

16          3. Plaintiff’s complaint is DISMISSED against the United States, but with leave to

17          amend.

18          4. Plaintiff’s complaint is DISMISSED against the remaining named defendants without

19          leave to amend and with prejudice.

20          5. Plaintiff’s previously filed Motion to Amend the Second Amended Complaint (ECF
21          No. 33) is DENIED and the Third Amended Complaint (ECF No. 34) is therefore

22          STRICKEN.

23          6. Additionally, Plaintiff’s Motion to Amend (ECF No. 44) is DENIED.

24          7. The Fourth Amended Complaint is STRICKEN as improper.

25          8. The remaining pending motions (ECF Nos. 50, 51, 52, and 53) are DENIED as moot.

26          6. Within 21 days of this order Plaintiff may file an amended complaint against the
27          United States addressing the deficiencies outlined in the Findings and Recommendations.

28          For clarity, this complaint shall be captioned “Fifth Amended Complaint” and the
                                                      2
     Case 2:19-cv-01564-TLN-CKD Document 60 Filed 06/16/20 Page 3 of 3

 1         amendments are limited to those outlined by the Findings and Recommendations (ECF

 2         No. 43). Should Plaintiff want to further amend her complaint, she must file a properly

 3         noticed motion to amend.

 4         IT IS SO ORDERED.

 5   DATED: June 15, 2020

 6

 7

 8                                                      Troy L. Nunley
                                                        United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
